Bishop, C. J.
In the petition it is alleged that an oral agreement was entered into between plaintiff, a real estate dealer, and defendant, the owner of an eighty acre farm in Webster county, whereby plaintiff was to find a purchaser for such farm, and for his services in that behalf was to have a sum representing the excess in selling price over and above $47 per acre. It is further stated that the terms in respect of payment of the purchase price upon which defendant would sell were not definitely stated or *382agreed upon, but that it was said by defendant, in substance, that a cash payment of $500 or $1,000 — the balance to be secured by a mortgage on the farm, and to draw interest at six per cent. — would be satisfactory. It is then alleged that a purchaser was found by plaintiff, who was able, ready, and willing to buy, but that defendant refused to complete the sale, and has refused to pay plaintiff for his services. The evidence introduced by plaintiff tends to prove that he found in one Yoight a person willing to.purchase the lands at the price of $50 per acre; that plaintiff brought said Voight and defendant together, and that terms of sale were readily agreed upon between them (that is, that said Voight should pay in cash the sum of $500, and all the balance of the purchase money in the month of January following). It is made to appear that thereafter defendant refused to execute the papers and carry out the deal, no other reason appearing than that plaintiff demanded payment of the full commission agreed upon as alleged by him.
We have repeatedly held that where an agent is employed to make a sale of real estate, his right to compensation is fixed when he has furnished a customer who is able, ready, and willing to purchase on the terms prescribed by the owner of the property. Ford v. Easley, 88 Iowa, 605; Blodgett v. Railway, 63 Iowa, 609. To entitle the agent to recover, it is not necessary that he show that a sale was consummated. In this case it is contended by appellee — and such seems to have been the thought of the trial 'court — that no recovery can be had for the reason that by the agreement between plaintiff and defendant the terms of sale were not definitely stated, and, defendant having reserved the right to dictate terms in case a purchaser should be found, he might lawfully refuse to sell altogether, in which event no commission could be claimed. With this contention, as a whole, we canjnot agree, What was to be the rate or amount of commission paid in case a *383competent and satisfactory purchaser was found, appears in the record without dispute. Now, granting that the terms under which defendant might consent to sell were not definitely settled or agreed upon, still, if plaintiff found and introduced to him a purchaser who proved to be satisfactory, and terms fully as favorable as any defendant had ever suggested he would require were readily agreed upon, we see no good reason why it should not be said that thereupon plaintiff became entitled to his' compensation. As far as appears, the only reason assigned by defendant for refusing to make the sale was because plaintiff would not consent to accept $100 for his services in lieu of the amount agreed upon,as alleged. The good faith and character of the proposed purchaser are not assailed, nor the transaction otherwise.questioned. Under the circumstances presented, we think that defendant could not avoid liability to his agent by simply refusing to sell for the reason stated, and accordingly that the trial court erred in sustaining the motion for a verdict. In reaching this conclusion, we have given plaintiff the benefit of the most favorable construction of the evidence reasonably possible, and this in accordance with the well-known rule applicable to such cases.
The judgment is reversed and cause remanded for a new trial. — EeVKRSed.